                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TYRON BROWN, SR.,                               No. 4:19-CV-00021

                Petitioner,                         (Judge Brann)

          v.                                        (Magistrate Judge Carlson)

    PENNSYLVANIA APPELLATE
    COURTS, and
    PA ATTORNEY GENERAL,

                Respondents.

                                        ORDER

                                    APRIL 16, 2019

         Tyron Brown, Sr., formerly a Pennsylvania state prisoner, filed this 28 U.S.C.

§ 2254 petition challenging the constitutionality of his Pennsylvania state court

convictions and sentence, along with aspects of the state courts’ treatment of his

appeals.1 In February 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court dismiss as moot Brown’s petition.2

Magistrate Judge Carlson noted that: (1) documents mailed to Brown were returned

as undeliverable with the explanation that Brown is no longer in custody; (2) the

Pennsylvania Inmate Locator Service indicates that Brown is not in custody; and (3)




1
    Doc. 1.
2
    Doc. 9.
Brown’s filings demonstrate that he now lives in Maryland.3 Because Brown is no

longer in custody, Magistrate Judge Carlson concluded that this Court may offer no

relief, and Brown’s § 2254 petition is moot.4

         Brown filed timely objections in which he expresses frustration with the

lengthy delay in the adjudication of his case in state court and reiterates that his

constitutional rights were violated.5 “If a party objects timely to a magistrate judge’s

report and recommendation, the district court must ‘make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made.’”6 Regardless of whether timely objections are made,

district courts may accept, reject, or modify—in whole or in part—the magistrate

judge’s findings or recommendations.7

         Upon de novo review of Magistrate Judge Carlson’s Report and

Recommendation, the Court finds no error in the conclusion that Brown’s § 2254

petition is moot. The record is clear that Brown has been released from custody, and

there are no apparent collateral consequences flowing from Brown’s sentence that

would provide this Court with jurisdiction to consider his § 2254 petition.8 The


3
    Id. at 1-2, 4-5.
4
    Id. at 4-5.
5
    Doc. 10.
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
8
    See Piasecki v. Ct. Com. Pl., Bucks Cty., 917 F.3d 161, 170 (3d Cir. 2019) (outlining
    circumstances in which collateral consequences may provide court with jurisdiction to consider
                                                 2
Court is not unsympathetic to Brown’s justifiable frustration in having been released

from custody prior to the full adjudication of his claims. Nevertheless, mootness is

a jurisdictional barrier, and this Court is simply without power to consider Brown’s

§ 2254 petition.9 Consequently, IT IS HEREBY ORDERED that:

         1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

                 (Doc. 9) is ADOPTED in its entirety;

         2.      Brown’s § 2254 petition (Doc. 1) is DISMISSED as moot;

         3.      Brown’s motion to proceed in forma pauperis (Doc. 4) is DENIED as

                 moot; and

         4.      A certificate of appealability shall not issue.



                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




    § 2254 petition subsequent to petitioner’s release from custody); Burkey v. Marberry, 556 F.3d
    142, 148 (3d Cir. 2009) (affording no presumption that collateral consequences exist when
    sentence that petitioner attacks has already been served).
9
    See United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018) (“A case that becomes moot
    at any point during the proceedings is no longer a ‘Case’ or ‘Controversy’ for purposes of Article
    III, and is outside the jurisdiction of the federal courts” (internal quotation marks omitted)).
                                                   3
